Citation Nr: 0617467	
Decision Date: 06/15/06    Archive Date: 06/27/06

DOCKET NO.  04-07 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease of the right knee.  

2.  Entitlement to an increased (compensable) rating for 
hemorrhoids, currently evaluated as noncompensable.  

3.  Entitlement to an increased rating for a residual scar 
from a skin graft of the right malleolus (for ulcer with 
atrophy and fragile surface, analogous to a tender scar), 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1965 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island.  

In December 2002, the RO denied the claim of entitlement to 
service connection for degenerative joint disease of the 
right knee, entitlement to an increased (compensable) rating 
for hemorrhoids, and entitlement to an increased rating for a 
residual scar from a skin graft of the right malleolus (for 
ulcer with atrophy and fragile surface, analogous to a tender 
scar), evaluated as 10 percent disabling.  

In December 2005, the veteran presented personal testimony 
during a Board Video-conference hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is of record.  During the Travel Board hearing, 
through his representative, the veteran essentially maintains 
that he is also seeking entitlement to service connection for 
degenerative joint disease of the right knee, claimed as 
secondary to the service-connected right knee scar.  

A review of the record demonstrates that the RO has not 
addressed or developed the issue of secondary service-
connection for degenerative joint disease of the right knee; 
therefore, the Board determines that the issue should be 
referred to the RO for the appropriate action.  

The claim of service connection for degenerative joint 
disease of the right knee is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Hemorrhoids are manifested by a small internal polypoid 
nodule on the right side of the rectum, and there is no 
evidence that demonstrates that the veteran suffers from 
hemorrhoids, external or internal, that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  

2.  The objective findings demonstrate that the residual scar 
(evaluated analogous to a tender scar) from the skin graft of 
the right malleolus is flat, stable, well-healed, and has a 
measurement of 2.25 centimeter by 1 centimeter.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an increased 
(compensable) rating for hemorrhoids are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.114 Diagnostic Code 7336 (2005).  

2.  The criteria for entitlement to an increased rating for a 
residual scar from a skin graft of the right malleolus, 
currently evaluated as 10 percent disabling, are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.118 Diagnostic Codes 7801, 7803, 7804, 7805 
(2002) (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Under 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) VA must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimants possession that pertains to the 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the instant case, this was done.  

The Board concludes that the discussions contained in the 
December 2001 correspondence informed the veteran of the 
information and evidence necessary to substantiate the claims 
and complied with VA's notification requirements.  

The Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error.  Under 
the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

The Board observes that VA has also satisfied the duty to 
assist the veteran.  The veteran has been provided with every 
opportunities to submit evidence and argument in support of 
the claims, and to respond to VA notices.  Specifically, VA 
has associated with the claims file the veteran's service 
medical records, VA and non-VA medical treatment records, as 
well as several VA examination reports.  The veteran has not 
identified any additional evidence pertinent to the claims, 
not already of record and there are no additional records to 
obtain.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for higher ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish the effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran 
concerning this element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims for higher 
ratings.  Thus, any question as to the appropriate effective 
date to be assigned is rendered moot.  

In sum, all notification has been given and all relevant 
available evidence has been obtained, the Board concludes 
that any deficiency in compliance with the VCAA has not 
prejudiced the veteran and is, thus, harmless error.  See ATD 
Corp. v.  Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Bernard v.  Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  In general, 
disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practically be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).  

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  The Board notes that 
in evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath.  

Where service connection has already been established and an 
increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Increased Rating for Hemorrhoids

The veteran's contention is that the symptoms associated with 
hemorrhoids have increased in severity and now warrant a 
compensable rating.  The question for consideration is 
whether hemorrhoids are manifested by symptoms that meet the 
criteria for the next higher rating of 10 percent.  

In instances where the veteran is in receipt of service-
connected benefits for hemorrhoids, a 20 percent rating is 
assigned for hemorrhoids, external or internal, with 
persistent bleeding and with secondary anemia, or with 
fissures.  A 10 percent rating is assigned where there are 
external or internal hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences.  A noncompensable rating is 
assigned for mild or moderate external or internal 
hemorrhoids.  

The pertinent evidence associated with the record includes 
the VA treatment records from the VA Medical Center (VAMC) in 
Providence, Rhode Island, dated from June 2000 to August 
2001, which show that the veteran's past surgical history is 
significant for a hemorrhoidectomy, records from the Social 
Security Administration (SSA), which do not show evidence or 
medical findings related to symptoms of hemorrhoids, a VA 
examination, additional VA treatment records, dated through 
March 2005, and a December 2005 Travel Board hearing 
transcript.  

On VA examination, dated in November 2002, the veteran was 
evaluated for hemorrhoids and he related that he experienced 
episodes of rectal bleeding approximately twice a week.  He 
also related that he noticed a small amount of blood on the 
toilet tissue.  He did not report any fecal leakage or 
involuntary bowel movements, and he does not require the use 
of a pad.  

The physical examination report shows that the veteran's 
rectal had normal tone.  There was no evidence of an anal 
fissure; the examination was negative for external 
hemorrhoids or ulcerations.  There was no evidence of rectal 
leakage.  There was a small, internal polypoid, mobile soft 
tissue mass palpated at approximately 4 centimeter (cm) into 
the rectum on the right.  The diagnosis shows that the 
veteran has a history of hemorrhoids status-post surgical 
removal in 1980 with recurrent symptoms, i.e. perianal 
itching and intermittent bleeding about five years ago.  The 
examination noted a small internal polypoid nodule on the 
right side of the rectum, a hemorrhoid.  Hemorrhoids did not 
interfere with the veteran's activities of daily living.  

During an August 2004 VA gastrointestinal consult, it was 
noted that there was small amount of bright red blood on 
tissue, which the veteran associated with hemorrhoids.  There 
were no findings of increased symptomatology of hemorrhoids 
during the evaluation.  The additional VA treatment records, 
dated through March 2005, do not show findings of increased 
symptomatology of hemorrhoids.  

In December 2005, the veteran presented personal testimony 
during a Video-conference hearing before the undersigned.  He 
testified that the hemorrhoids were removed in 1982 and that 
the hemorrhoids returned at a later time.  He further 
testified that he has bleeding when he defecates.  He also 
experienced hemorrhoidal sweating and leaking; he experiences 
irritation due to hemorrhoidal itching.  

The Board thoroughly reviewed the evidence of record and 
finds that the pertinent evidence is completely negative for 
findings that are consistent with the criteria for a 10 
percent rating, which is assigned when the medical evidence 
demonstrates that the veteran suffers from hemorrhoids, 
external or internal, that are large or thrombotic, 
irreducible, with excessive redundant tissue, evidencing 
frequent recurrences.  Thus, the criteria for a compensable 
rating of 10 percent are not met, and the Board finds that 
the disability picture for hemorrhoids more nearly 
approximates the criteria for a noncompensable rating.  

Accordingly, the Board concludes that absent evidence of 
symptomatology of hemorrhoids that have increased in severity 
and that is consistent with the criteria for a compensable 
rating, an increased (compensable) rating for hemorrhoids is 
not warranted at this time and the noncompensable rating is 
continued.  

Increased Rating for a Residual Scar from a Skin Graft of the 
Right Malleolus

The veteran maintains that he is entitled to an increased 
rating for a residual scar from the skin graft of the right 
malleolus.  In December 2005, the veteran presented personal 
testimony before the undersigned.  He testified that the area 
of the skin graft leaks and itches.  He also testified that 
he developed increased pain in the area of the residual scar.  

The veteran's claim of entitlement to an increased rating for 
a skin graft of the right malleolus was received in October 
2001.  During the pendency of the veteran's appeal, VA 
revised the regulations and rating schedule for the 
evaluation of skin disorders, effective August 30, 2002.  See 
67 Fed. Reg. 49,590 et seq. (July 31, 2002) (codified at 38 
C.F.R. § 4.118).  The RO provided the veteran with 
notification of the change in the regulations in the February 
2004 Statement of the Case.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise.  However, the 
Federal Circuit overruled Karnas to the extent that it 
indicated that retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  Therefore, the amendments 
to the regulations at issue in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  Here, 
there is no such language in the amendments.  

Prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7801, third degree scar burns are assigned a 20 percent 
disability rating for an area or areas exceeding 12 square 
inches (77.4 cm.2).  A 10 percent rating is assigned where 
there are third degree scar burns in an area or areas 
exceeding 6 square inches (38.7 cm.2).  Under Diagnostic Code 
7802, a 10 percent rating is assigned for second degree scar 
burns in an area or areas exceeding approximately 1 square 
foot (0.1 m.2).  38 C.F.R. § 4.118, Diagnostic Codes 7801, 
7802 (2002).  

Under Diagnostic Code 7803, a 10 percent rating is assigned 
for superficial, poorly nourished scars with repeated 
ulceration.  Under Diagnostic Code 7804, a 10 percent rating 
is assigned for superficial, tender, and painful scars on 
objective demonstration.  Under Diagnostic Code 7805 other 
scars are rated on limitation of the function of the part 
affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 
7805 (2002).  

Effective, August 30, 2002, under 38 C.F.R. § 4.118, 
Diagnostic Code 7801, a 20 percent rating is assigned for 
scars, other than head, face or neck, that are deep or that 
cause limited motion for an area or areas exceeding 12 square 
inches (77 sq. cm.).  A 10 percent rating is assigned for an 
area or areas exceeding 6 square inches (39 sq. cm.).  Under 
Diagnostic Code 7802, the criteria provide for the evaluation 
of scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion: for an area 
or areas of 144 square inches (929 sq. cm.) or greater, a 10 
rating is assigned.  Note (2) states that a superficial scar 
is one not associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802 (2005).  

Under 38 C.F.R. § 4.118 Diagnostic Code 7803, scars that are 
superficial and unstable are assigned a 10 percent rating.  
Under Diagnostic Code 7804, a 10 percent rating is assigned 
for superficial scars that are painful on examination.  Under 
Diagnostic Code 7805, other scars are rated on the limitation 
of function of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (2005).  

On VA examination, dated in June 1999, it was noted that the 
veteran injured the right foot near the lateral malleolus 
during his period of active service.  The injured areas 
became infected and he underwent a skin graft.  The veteran's 
subjective complaints included sweating, itching, bleeding, 
and pain in the areas of the skin graft.  On physical 
examination of the residual scar, the examiner observed a 1 x 
1-1/2 inch, clean and well-healed scar in the area in which 
the skin graft was placed, just anteromedial to the lateral 
malleolus.  The diagnosis was status-post skin graft for a 
right lateral ankle infection.  The examiner noted that there 
was no way to test the existence of any functional 
disability.  

Pertinent evidence associated with the veteran's claims file 
in connection with the October 2001 claim for entitlement to 
an increased rating, are records from the Social Security 
Administration (SSA), VA treatment records from the VAMC in 
Providence, Rhode Island, with dates beginning in June 2000, 
the veteran's written contentions, dated in August 2003, VA 
examination, dated in October 2003, VA treatment records, 
dated through March 2005, and a hearing transcript that 
details the veteran's testimony at the December 2005 Travel 
Board hearing.  A review of these records show medical 
findings that are unrelated to increased symptoms associated 
with the residual scar from the skin graft of the right 
malleolus.  

On VA examination, dated in October 2003, the veteran related 
that that he had numbness over the right lateral malleolus.  
On examination of the right out ankle, he had an upside down 
teardrop shaped area of scar tissue, which is flat, mobile, 
dark in color, lying over the inner medial malleolus, and 
measuring 2.25 centimeter (cm) by 1 cm.  There is an area 
over the scar in the surrounding tissue of 2 to 3 cm of 
decreased ability to distinguish sharp and dull.  There was 
no discomfort with movement, no adherences to the tissues 
below.  The scar is described as flat, there is no depression 
or elevation, no instability of the tissue is noted.  The 
diagnosis was status-post skin graft from the right thigh to 
the right lateral ankle for infection.  

The examiner stated that the scar over the lateral malleolus 
is stable, well-healed, and unchanged since the examination 
that was performed in 1999.  It was further suggested that 
the residual scar did not impair his activities of daily 
living.  

The question for consideration is whether the service-
connected scar meets the criteria for a rating higher than 10 
percent under the old or the new criteria for evaluating skin 
disabilities.  While there are several potentially applicable 
Diagnostic Codes that pertain to skin disabilities, the Board 
points out that the veteran is only in receipt of service-
connected benefits for a residual scar.  

The Board finds that the criteria for an increased rating are 
not met under the old or the new criteria for evaluating 
scars.  Under the old criteria, a 20 percent evaluation is 
assigned under Diagnostic Code 7801 when there is evidence of 
scars from third degree burns and the area of the scar 
exceeds a measurement of 12 square inches.  Under the new 
criteria, a 20 percent rating is warranted under Diagnostic 
Code 7801 if the evidence demonstrates that the scar is deep 
or causes limited motion in an area of the skin that exceeds 
a measurement of 12 square inches (77 sq. cm.).  The claims 
file does not include findings consistent with the above-
mentioned criteria; the veteran's scar is not the result of 
third degree burns and the scar is not considered deep, 
evidence reveals that the scar is flat.  

The Board determines that the residual scar is appropriately 
evaluated analogous to painful scars under Diagnostic Code 
7804, and a 10 percent rating is appropriate under either the 
old or the new criteria.  Note that Diagnostic Code 7804 does 
not provide for a rating higher than 10 percent.  

The Board further finds that there were no other findings 
related to the service-connected scar, such as disfigurement 
or burns, which would warrant consideration under any other 
Diagnostic Codes that provide for a rating higher than 10 
percent.  

Accordingly, the Board concludes that the record does not 
contain any evidence demonstrating that the symptoms 
associated with the residual scar from the skin graft of the 
right malleolus increased in severity, thus, the disability 
picture more nearly approximates the criteria for a 10 
percent disability rating.  In fact, the October 2003 
examiner noted that the residual scar was unchanged since the 
examination that was performed in 1999.  

In reaching this conclusion, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to an increased rating for a residual scar from a 
skin graft of the right malleolus, evaluated as 10 percent 
disabling.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application in the instant case.  See generally Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Extraschedular Rating

The evidence received in connection with the claims of 
entitlement to an increased rating for hemorrhoids and 
entitlement to an increased rating for the residual scar from 
the skin graft of the right malleolus does not demonstrate 
marked interference with his employment (the veteran is not 
employed), or that the disabilities in the past, or now, 
require frequent periods of hospitalization, rendering 
impractical the use of the regular schedular standards.  
Therefore, the Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  


ORDER

Entitlement to an increased rating for hemorrhoids, currently 
evaluated as noncompensable, is denied.  

Entitlement to an increased rating for a residual scar from 
the skin graft of the right malleolus, currently evaluated as 
10 percent disabling, is denied.  


REMAND

The veteran's service medical records show that he was in a 
car accident in 1967.  He suffered multiple abrasions.  A 
February 1967 treatment note reveals that the veteran 
sustained a laceration injury to the right knee in this car 
accident.  The right knee laceration was sutured.  Several 
years following service, the veteran was found to have 
degenerative joint disease of the right knee.  There is a 
medical question as to whether the veteran's current knee 
disability is related to the laceration injury in service.  
Consequently, the veteran should be scheduled for a VA 
examination to include an opinion.  

Note that in October 2005 the veteran's appeal was certified 
to the Board.  In April 2006, the Board received additional 
evidence which appears to relate to the claim of entitlement 
to service connection for degenerative joint disease of the 
right knee.  A waiver did not accompany the additional 
evidence.  On remand, the RO should review and consider the 
evidence received since the last Supplemental Statement of 
the Case, dated in June 2005.  



Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to ascertain the 
nature and etiology of his current right 
knee disorder.  The claims folder must be 
provided to and reviewed by the doctor in 
conjunction with the examination.  Based 
on examination findings, historical 
records, and medical principles, the 
physician should give a medical opinion, 
with full rationale, as to the etiology 
of the veteran's current right knee 
disorder, including the likelihood that 
it was medically caused by the car 
accident in service in which he sustained 
a laceration to the right knee or whether 
it is caused by the service-connected 
scar of the right knee.  

2.  After the foregoing, the RO should 
review the veteran's claim, to include 
the evidence submitted since the last 
Supplemental Statement of the Case 
(SSOC).  If the determination is adverse 
to the veteran, he and his representative 
should be provided an appropriate SSOC 
and given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


